     Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 1 of 9


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION


KATHERINE GUINNANE, individually,                   CV 19–85–M–DWM
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,
                                                        OPINION
                   Plaintiffs,                         and ORDER

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

                Defendants.
________________________________

EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

                   Cross-Claimants,

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

                  Cross-Defendant.
       Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 2 of 9


      This is an action for wrongful death and personal injury arising out of an

automobile crash on Highway 41 in Jefferson County, Montana. In July 2015, a

Dodge truck pulling a horse trailer owned by Guinnane Ranch, LLC and driven by

Edwin and Katherine Guinnane was involved in a collision with a Dodge Journey

driven by Robert and Nancy Dobbins. The Journey was leased from Defendant

Enterprise RAC of Montana/Wyoming and owned by Defendant EAN Holdings

(collectively “Enterprise” or “Enterprise Defendants”). Both Edwin and Robert

were killed. Katherine and Nancy suffered serious injuries. Katherine, on behalf

of herself and her husband’s estate, in conjunction with Guinnane Ranch, LLC

(collectively “Plaintiffs”) sued Nancy Dobbins, as Personal Representative for the

Estate of Robert Dobbins (“Dobbins”), alleging negligence (Count 1) and

negligence per se (Count 2). (Doc. 16.) Plaintiffs also sued Enterprise, alleging

negligent maintenance (Count 3) and seeking punitive damages (Count 4). (Id.)

Enterprise cross-claimed against Dobbins, alleging contractual defense and

indemnification (Count I) and contribution (Count II). (Doc. 26.)

      There are two pending motions for summary judgment. Dobbins seeks

summary judgment on the amount of recoverable damages. (Doc. 68.) Enterprise

seeks summary judgment on its liability under the Amended Complaint. (Doc. 71.)

Both motions were briefly addressed during an August 12, 2020 hearing. (See

Min. Entry, Doc. 122.) For the reasons discussed on the record and outlined

below, the motions are denied.
                                         2
       Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 3 of 9


                                        ANALYSIS

       Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Facts are material if they have the potential

to affect the outcome of the case and there is sufficient evidence for a jury to return

a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986).

I.     Dobbins’ Motion on Recoverable Damages

       Dobbins seeks to limit the execution of recoverable damages against the

Estate to $1 million, or the available insurance proceeds. That motion is

premature. If the jury find Dobbins liable and returns a damages verdict in excess

of $1 million after hearing the proof at trial, Dobbins may seek to limit the

execution of that award consistent with Montana Code Annotated § 72–3–803 and

Locke v. Estate of Davis, 350 P.3d 33, 37 (Mont. 2015). At this stage of the

proceeding, the motion is denied.

II.    Enterprise’s Motion

       Enterprise argues that (a) there is no genuine dispute that Edwin Guinnane

caused the collision and the presence of mismatched tires on the Dodge Journey is

insufficient to create a genuine dispute of fact as to liability; (b) as solely the title

holder, EAN Holdings cannot be held liable for negligent maintenance;

(c) Plaintiffs cannot prove actual malice; and (d) Plaintiffs cannot pursue a claim
                                             3
       Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 4 of 9


for survivorship. While the motion for summary judgment is denied, Enterprise

may seek relief under Rule 50 depending on the proof at trial.

      A.     Cause of Accident

      Enterprise first argues that the undisputed facts show that Guinnane, not

Dobbins, caused the accident, making the presence of mismatched tires on

Dobbins’ vehicle immaterial. But the cause of the collision is the fundamental

dispute in the case. There is—at a minimum—inconsistent eyewitness testimony

about which vehicle was in which lane at which time. (Doc. 106 at ¶¶ 4–5, 46, 47.)

Additionally, the record contains witness statements indicating Robert Dobbins

may have been disoriented and that the Dodge Journey may have drifted back and

forth between the fog and center lines directly before the accident. (Id. at ¶ 45.)

      There is also a genuine dispute whether the Journey’s tires contributed to the

accident. Enterprise’s internal maintenance policies define specific characteristics

of tire tread and wear that raise a question whether the Journey should not have

been rented in its condition. (See, e.g., id. at ¶¶ 73–74; Doc. 108-7; Doc. 109-2 at

26 (“Check tire condition, pressure, and tread depth; report damage.”); Doc. 109-3

at 26–27.) For example, according to Marlon Miles, an Assistant Manager at the

Enterprise location in Missoula, one of the Journey’s rear tires appeared to have

been worn improperly and the car should have been set aside. (Doc. 106 at ¶¶ 67–

68, 75; Doc. 107-24 at 74–75.)


                                          4
         Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 5 of 9


        In addition to the question of the specific tread on the Journey is the

allegation that the Journey had four “mismatched” tires. The owners’ manual for

the Dodge Journey states that the safe operation of the vehicle requires consistent

tire size and type. (Doc. 106 at ¶ 65; Doc. 106-7 at 750–51, 756. 1) It further warns

that inconsistency between tires can cause unpredictable handling, specifically

noting the difference between summer tires and all season or mud and snow tires.

(Id.) At the time of the accident, the Dodge Journey had four different brands or

models of tires, each with different tread depths. (Doc. 106 at ¶ 62; Doc. 106-1 at

34.) One of the tires was a mud and snow tire. (Doc. 106-1 at 34.) Plaintiffs also

present evidence that Enterprise has adopted a practice of allowing individual tires

of varying brands with varying tread depth to be replaced on rental vehicles. (See

Doc. 107-23 at 183.) There is a dispute whether this practice contravenes industry

standards as a number of tire manufacturers specifically recommend replacing all

four tires at the same time. (Doc. 107-10 at 2; Doc. 107-11 at 3; Doc. 107-12 at 1;

Doc. 107-13 at 1; Doc. 107-14 at 2.)

        Further, Plaintiffs have disclosed two experts to opine on the causation

question. According to accident reconstructionist Harry Townes, review of the

scene and computer simulations of the accident do not fully support the collision

location and series of events described in the Highway Patrol accident report. (See



1
    Page citations are to the Guinnane BATES stamp, not a CM/ECF page number.
                                          5
       Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 6 of 9


Doc. 89-2 at 5.) And, according to tire expert Martin Westland, the presence of

“mismatched” tires on the Dodge Journey negatively affected driveability and

impacted how the vehicle responded to steering inputs. (See Doc. 92-1 at 2–3.)

While not necessary to resolve the present motion, these opinions reinforce the

existence of disputed facts surrounding the accident.2

      Taken together, this evidence raises a genuine dispute of material fact

whether the tires on the Journey contributed to the accident. Summary judgment is

not appropriate on the question of negligence.

      B.     EAN Holdings’ Liability

      Enterprise further argues that “[r]egardless of the outcome of the negligent

maintenance claim, judgment must be entered for EAN Holdings because it was

not responsible for the maintenance of the Dodge Journey and neither Montana nor

federal law allows a mere owner or title holder of a vehicle to be held vicariously

liable for the alleged negligence of a renter.” (Doc. 73 at 12–13.) EAN Holdings

is correct that under both Montana and federal law, mere ownership of a vehicle is

an insufficient basis to impose vicarious liability. Ulrigg v. Jones, 907 P.2d 937,

940 (Mont. 1995); Forrester v. Kuck, 579 P.2d 756, 759 (Mont. 1978); 49 U.S.C.

§ 30106(a). But, contrary to EAN’s characterization, Plaintiffs’ claim is not

“based solely on the company’s ownership of the Dodge Journey.” (Doc. 73 at


2
  The defendants unsuccessfully sought to exclude these experts pursuant to
Federal Rule of Evidence 702. Those motions are addressed by separate order.
                                        6
       Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 7 of 9


15.) Plaintiffs allege direct negligence by both Enterprise Defendants, which, if

true, would take this case outside of the limits placed on vicarious liability. (Doc.

16 at ¶¶ 40–41); see Parker v. Auto-Owners Ins. Co., 2020 WL 488366, at *3

(W.D. Wis. Jan. 30, 2020).

      On the question of direct liability, Enterprise argues that EAN Holdings

delegated its maintenance and safety duties entirely to Enterprise EAC pursuant to

the parties’ lease agreement. (Doc. 107-5 at ¶ 4(h).) Even assuming such

delegation is appropriate, the lease agreement does not address minimum

maintenance or safety standards or clarify which entity is responsible for creating

or enforcing Enterprise’s maintenance policies and “best practices.” (See, e.g.,

Doc. 107-23 at 18 (McNeir indicating that while training is done locally,

maintenance and training procedures are provided by a different entity “[a]s to

establish a standard across all operating groups”).) And, EAN Holdings is further

implicated because it appears those policies are established by an entity known as

the “Crawford Group,” which “fall[s] under the umbrella of EAN Holdings.”

(Doc. 106 at ¶¶ 88, 90; Doc. 107-23 at 19.) This is sufficient to raise a genuine

dispute regarding EAN Holdings’ direct liability as it relates to the safety and

maintenance of vehicles leased to Enterprise RAC. Thus, EAN Holdings remains

in the case, subject to proof of its negligence at trial. See Fed. R. Civ. P. 50.

      C.     Punitive Damages


                                           7
       Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 8 of 9


      Enterprise argues that Plaintiffs’ punitive damages claim fails “because there

is zero evidence of actual malice.” (Doc. 73 at 15.) Punitive damages are

authorized only “when the defendant has been found guilty of actual fraud or

actual malice.” Mont. Code Ann. § 27-1-221(1). “[A] defendant is guilty of actual

malice if the defendant has knowledge of facts or intentionally disregards facts that

create a high probability of injury to the plaintiff.” § 27-1-221(2). At trial,

Plaintiffs have the burden to prove “actual malice” by clear and convincing

evidence. § 27-1-221(5). But at this stage, Plaintiffs need only raise a genuine

dispute of fact. They do so here. The record contains evidence that Enterprise was

aware that putting mismatched or unevenly worn tires on a rental vehicle could

create a high probability of damages to drivers but did so anyway, (see Doc. 110 at

31–32 (summarizing record)), and had a policy of replacing individual tires despite

the risk, (see Doc. 107-23 at 183). Plaintiffs have presented sufficient evidence to

raise a genuine dispute of material fact regarding punitive damages.

      D.     Survivorship

      Finally, Enterprise argues Plaintiffs cannot pursue a survivorship action

because Edwin Guinnane’s “death was instantaneous.” See Starkenburg v. State,

934 P.2d 1018, 1030 (Mont. 1997). While Plaintiffs have the burden to show the

decedent survived “an appreciable amount of time,” id. at 1031, they argue a jury

could reasonably find that Edwin lived long enough when he swerved to

potentially avoid the collision to “experience[] mental anguish and fear of loss of
                                           8
       Case 9:19-cv-00085-DWM Document 124 Filed 08/13/20 Page 9 of 9


life,” (Doc. 110 at 33; Doc. 106 at ¶ 55). Though sufficient to survive summary

judgment, Plaintiffs’ burden is clear, and this issue may be ripe for a Rule 50

motion following Plaintiffs’ case.

                                     CONCLUSION

      Accordingly, IT IS ORDERED that the motions for summary judgment

(Docs. 68, 71) are DENIED.

                 13th day of August, 2020.
      DATED this ___


                                       ___________________________
                                       Donald W. Molloy, District Judge
                                       United States District Court




                                          9
